Soligenix, Inc. 29 Emmons Drive, Suite C-10 Princeton, NJ 08540 June 20, 2013 VIA FACSIMILE AND EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Soligenix, Inc. - Registration Statement on Form S-1 SEC File No. 333-184762 Ladies and Gentlemen: Pursuant to Rule 461 under the Securities Act of 1933 on behalf of Soligenix, Inc. (the “Company”), the undersigned hereby requests that the Company’s Registration Statement on Form S-1 (the “Registration Statement”) filed with the Securities and Exchange Commission (the “Commission”) be declared effective on June 20, 2013, at 4:00 p.m., Eastern Daylight Time, or as soon as practicable thereafter. In making this request for acceleration of the effective date of the Registration Statement, the Company hereby acknowledges that: · should the Commission or the staff (the “Staff”) of the Commission, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the Staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, SOLIGENIX, INC. By: /s/ Christopher J. Schaber Christopher J. Schaber, PhD President and Chief Executive Officer cc:Leslie J. Croland, P.A. Duane Morris LLP
